Citation Nr: 1100612	
Decision Date: 01/06/11    Archive Date: 01/14/11

DOCKET NO.  07-11 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to service connection for a deviated septum.

2.  Entitlement to service connection for a right hand disorder, 
claimed as osteoarthritis of the right hand.

3.  Entitlement to service connection for a skin disorder claimed 
as eczema.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from March 1994 to September 
2005.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of April 2006 from the Columbia, South 
Carolina Regional Office (RO) of the Department of Veterans 
Affairs (VA), which in part, denied claims for service connection 
for a right hand disorder claimed as osteoarthritis, a deviated 
septum and for eczema.  The Veteran also initiated an appeal by 
filing a notice of disagreement with the RO's denial of service 
connection for sinusitis and an eye condition in this same April 
2006 rating.  These claims were granted in full by a DRO decision 
of June 2006 which granted service connection for sinusitis and 
for chronic infections of both eyes.  Thus they are no longer on 
appeal and there is no need to address them further.  See 
Grantham v. Brown, 114 F .3d 1156 (1997).

The issues of entitlement to a right hand disability (claimed as  
due to osteoarthritis) and for eczema are addressed in the REMAND 
portion of the decision below and are REMANDED to the Agency of 
Original Jurisdiction (AOJ) via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

The competent medical evidence reflects that the Veteran does not 
have a current deviated septum.


CONCLUSION OF LAW

A deviated septum was not incurred in or aggravated by active 
service. 38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to notify and assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim. 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  For 
claims pending before VA on or after May 30, 2008, 38 C.F.R. § 
3.159 was amended to eliminate the requirement that VA request 
that a claimant submit any evidence in his or her possession that 
might substantiate the claim. See 73 FR 23353 (Apr. 30, 2008).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. Court 
of Appeals for Veterans Claims (Court) held, in part, that a VA 
notice, as required by 38 U.S.C.A. § 5103(a), must be provided to 
a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In the 
present case, the Veteran's claim on appeal was received January 
2006 and a duty to assist letter was sent in January 2006 prior 
to the April 2006 denial of this claim on the merits.  This 
letter provided initial notice of the provisions of the duty to 
assist as pertaining to entitlement to service connection, which 
included notice of the requirements to prevail on these types of 
claims, and of his and VA's respective duties.  The duty to 
assist letter, specifically notified the Veteran that VA would 
obtain all relevant evidence in the custody of a federal 
department or agency.  He was advised that it was his 
responsibility to either send medical treatment records from his 
private physician regarding treatment, or to provide a properly 
executed release so that VA could request the records for him.  
The Veteran was also asked to advise VA if there were any other 
information or evidence he considered relevant to this claim so 
that VA could help by getting that evidence.  Additional notice 
was sent in March 2006.

VA must also make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim. 38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c), (d).  Service treatment records were 
previously obtained and associated with the claims folder.  The 
Veteran did not indicate VA or private treatment or Social 
Security records existed in regards to this claimed deviated 
septum, after being requested to advise the VA of such 
information.  The Board reminds the Appellant that the duty to 
assist is not a one-way street.  Wood v. Derwinski, 1 Vet. App. 
190 (1991).

Assistance shall also include providing a medical examination or 
obtaining a medical opinion when such an examination or opinion 
is necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  The Veteran did receive a VA 
examination in February 2006, which found no current disability 
of a deviated septum.  Although this examination did not include 
a complete review of the records in the claims folder, to include 
the complete service treatment records, further VA examination is 
not necessary as  the preponderance of the evidence reflects 
there to be no current disability.  Thus notwithstanding the 
contentions of the representative who wishes reexamination to 
include review of the claims file, no further examination is 
necessary in light of there being no disability.

During the pendency of this appeal, the Court issued a decision 
in the consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim, including the degree of 
disability and the effective date of an award.  Such notice was 
sent in March 2006.

For the above reasons, it is not prejudicial to the appellant for 
the Board to proceed to finally decide the appeal.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Sutton v. Brown, 9 Vet. App. 553 (1996); 
Bernard v. Brown, 4 Vet. App. 384 (1993); see also 38 C.F.R. § 
20.1102 (2009) (harmless error).

II. Service Connection

Generally, applicable law provides that service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active duty. 38 U.S.C.A. § 1131; 38 
C.F.R. §§ 3.303, 3.304.  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all of 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service. 38 C.F.R. § 3.303(d).

In order to establish service connection, a claimant must 
generally submit (1) medical evidence of a current disability, 
(2) medical evidence, or in certain circumstances lay testimony, 
of service incurrence or aggravation of an injury or disease, and 
(3) medical evidence of a nexus or relationship between the 
current disability and the in- service disease or injury.  Pond 
v. West, 12 Vet. App. 341, 346 (1999).

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish chronicity 
at the time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the fact of 
chronicity in service is not adequately supported, then a showing 
of continuity after discharge is required to support the claim. 
38 C.F.R. § 3.303(b).  Continuity of symptomatology is required 
only where the condition noted during service is not, in fact, 
shown to be chronic or where the diagnosis of chronicity may be 
legitimately questioned.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claims or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against the 
claims, in which case the claims must be denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  The Secretary shall 
consider all information and lay and medical evidence of record 
in a case before the Secretary with respect to benefits under 
laws administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant. 38 U.S.C.A. § 
5107.

Service treatment records reveal that he had a normal examination 
of the nose on August 1993 enlistment examination, with no 
history of ear, nose or throat trouble in the accompanying report 
of medical history.  In December 1998 he was seen for a possible 
broken nose following a basketball injury, in which he was 
headbutted.  He had a history of previous injury resulting in 
some type of deviated septum.  Examination revealed a positive 
deviation to the left in septum.  He was assessed with deviated 
septum, soft tissue, with possible surgical intervention 
indicated.  Subsequent service treatment records are negative for 
any findings regarding a deviated septum, although they do 
document recurrent episodes of treatment for sinusitis, for which 
service connection is now in effect.  

The report of the February 2006 VA general medical examination 
noted complaints of complaints of frequent sinus congestion and 
stuffiness without any other nose or throat symptoms.  His nose 
was normal on examination, with a midline septum, normal 
appearing mucosa and no tenderness on firm palpation of the 
facial sinuses.  He was assessed with normal ENT examination.  

No other records have been submitted showing the Veteran to have 
findings or treatment for a current disability manifested as a 
deviated septum.  He further has not provided any lay contentions 
of having a current deviated septum, but merely points to having 
had such condition treated in service.  

The Board notes that he was granted service connection for 
sinusitis by a DRO decision in June 2006, thus any disability 
associated with the sinusitis is separate from any claimed for 
deviated septum.  

Based on a review of the foregoing, the Board finds that the 
preponderance of the evidence is against granting service 
connection for a deviated septum.  The single episode of a 
deviated septum treated in service in December 1998 is shown to 
have been acute and transitory and resolved without residuals.  
The current findings on the February 2006 VA examination clearly 
show the Veteran's septum to no longer be deviated, as it was 
observed to be midline, and there is no other evidence, either 
lay or medical, to suggest the presence of a current deviated 
septum.  The other findings from this examination, regarding the 
complaints of frequent sinus congestion and stuffiness, are noted 
to be associated with the service connected sinusitis, and are 
not part of this issue.  

In the absence of proof of a current disability, there can be no 
valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a current diagnosis of 
the condition claimed).  The evidence fails to show a current 
disability of deviated septum.  

In sum, the preponderance of the evidence is against a grant of 
service connection for a deviated septum, and the application of 
the benefit of the doubt does not apply in this instance.


ORDER

Service connection for a deviated septum is denied.


REMAND

With regard to the issues of entitlement to service connection 
for a right hand disorder claimed as osteoarthritis and for 
eczema, the Board finds that remand is indicated.  

The Board notes that contrary to the RO's conclusion (as stated 
in its April 2006 rating decision and June 2006 statement of the 
case) that there is no current right hand disability (classified 
as osteoarthritis), the RO did note some weakness of the right 
hand compared to the right, and even addressed whether it could 
due to a cervical radiculopathy.  The RO also did note the 
history of the Veteran having injured his hand in service in 
January 2000, with weakness of the hand diagnosed as probable 
early osteoarthritis in October 2000, but concluded that the 
negative X-rays shown in the February 2006 examination warranted 
a finding of no right hand disability.  The Board finds that 
further examination is necessary to address whether there is a 
current right hand disability (that may include a disability 
other than osteoarthritis), in light of the evidence of right 
hand injury and complaints of a possible neurological nature 
shown in service, and the ongoing evidence suggesting weakness of 
this hand in the February 2006 examination.  The representative 
has further requested that the Veteran's right hand be reexamined 
by an examiner who includes a review of the evidence in the 
service treatment records and the rest of claims folder, as the 
February 2006 VA examination appears not to have included such 
review.

In regards to the eczema claim, the RO is shown to have 
determined in its April 2006 rating and subsequent actions, that 
the Veteran does have a current disability of eczema, but that it 
is not linked to service as no such condition was shown in 
service.  The RO appears to have ignored evidence showing 
treatment in service for a skin rash in July 2000 that was 
assessed as tinea versicolor, as well as a June 2005 report of 
medical assessment showing the Veteran intended to file a claim 
for service connection for eczema.  Again the representative has 
asked that a VA examination be conducted that includes review of 
all the pertinent evidence in the claims folder, as the February 
2006 examination appears not to have done so. 

In view of the need to remand these issues for further 
examination, the Veteran should be afforded another opportunity 
to advise the VA of the existence of potentially pertinent 
records.  

VA's duty to assist the Veteran includes obtaining relevant 
medical records and a thorough and contemporaneous medical 
examination in order to determine the nature and extent of the 
Veteran's disability. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 
(2010).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the Veteran and 
ask that he identify all sources of treatment 
for any skin or right hand disorder since his 
discharge from service in September 2005.  He 
should be asked to furnish signed 
authorizations for release to the VA of 
private medical records in connection with 
each non-VA source identified.  Copies of the 
medical records from all sources (not already 
in the claims folder) should then be 
requested.  All records obtained should be 
added to the claims folder.  If requests for 
any private or non-VA government treatment 
records are not successful, the AOJ should 
inform the Veteran of the non- response so 
that he will have an opportunity to obtain 
and submit the records himself, in keeping 
with his responsibility to submit evidence in 
support of his claims. 38 C.F.R. § 3.159 
(2010).

2.  Thereafter, following the completion of 
the above, the AOJ should schedule the 
Veteran for examination by an appropriate 
specialist to determine the nature and 
etiology of his claimed right hand disorder.  
The specialist should determine whether any 
claimed disabilities involving the right hand 
are likely due to or aggravated by service.  
The claims file and a separate copy of this 
remand must be made available to and reviewed 
by the examiner prior to conduction and 
completion of the examination, and the 
examination reports must be annotated in this 
regard.  The examiner is requested to review 
the pertinent medical records, examine the 
appellant and provide a written opinion as to 
the presence, etiology and onset of his 
claimed right hand disorder.  Specifically 
the examiner is requested to provide an 
opinion as to (1) whether the Veteran has a 
current right hand disability; (2) whether 
any diagnosed disability involving the right 
hand at least as likely as not (i.e., at 
least a 50/50 probability) was caused or 
aggravated by service.  In addressing the 
matter of the likely etiology of the 
condition, the examiner must address the 
service treatment records, which include 
records showing multiple instances of 
treatment in 2000 for right hand complaints 
of numbness, following an injury in January 
2000.  The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached.

3.  Thereafter, following the completion of 
the above, the AOJ should schedule the 
Veteran for examination by an appropriate 
specialist to determine the nature and 
etiology of his claimed skin disorder.  The 
specialist should determine whether any 
claimed skin disorder(s) is/are likely due to 
or aggravated by service.  The claims file 
and a separate copy of this remand must be 
made available to and reviewed by the 
examiner prior to conduction and completion 
of the examination and the examination 
reports must be annotated in this regard.  
The examiner is requested to review the 
pertinent medical records, examine the 
appellant and provide a written opinion as to 
the presence, etiology and onset of his 
claimed skin disorder.  Specifically the 
examiner is requested to provide an opinion 
as to (1) whether the Veteran has a current 
skin  disability; (2) whether any diagnosed 
skin disability at least as likely as not 
(i.e., at least a 50/50 probability) was 
caused or aggravated by service.  In 
addressing the matter of the likely etiology 
of the condition, the examiner must address 
the service treatment records, which include 
records showing treatment for a skin rash in 
July 2000 and for his medical history prior 
to discharge expressing intent to file a VA 
disability claim for eczema.  The examiner 
must provide a comprehensive report including 
complete rationales for all conclusions 
reached.

4.  Following completion of the above 
development, the AOJ should readjudicate the 
Veteran's claims.  If any benefit sought on 
appeal remains denied, the Veteran should be 
provided a supplemental statement of the 
case, which reflects consideration of all 
additional evidence received.  It must 
contain notice of all relevant actions taken 
on the claim for benefits, to include a 
summary of the evidence and discussion of all 
pertinent regulations. An appropriate period 
of time should be allowed for response.

Thereafter, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  The purposes of 
this remand are to comply with due process of law and to further 
develop the Veteran's claims. No action by the Veteran is 
required until he receives further notice; however, the Veteran 
is advised that failure to cooperate by reporting for 
examination, without good cause, may have adverse consequences on 
his claims.  38 C.F.R. § 3.655 (2010).  The Board intimates no 
opinion, either legal or factual, as to the ultimate disposition 
warranted in this case, pending completion of the above.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


